Appeal from an amended order of the Supreme Court, Ontario County (Evelyn Frazee, J.), entered December 6, 2006. The amended order, insofar as appealed from, denied the cross motion and amended cross motion of defendant Larry Carter, individually and doing business as Carter Drywall, for summary judgment dismissing the complaint against him.
Now, upon the stipulation of discontinuance of action signed by the attorneys for the parties on February 18, 2008 and filed in the Ontario County Clerk’s Office on March 6, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Lunn, Green and Gorski, JJ.